Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 Claims 1-20 are pending. Claims 1-20 are for examination.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2020  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 

Claim objection
 Figures or formulas of Claim 6 is not clearly   presented and hard to read.
 Applicants require to submit clear pictures of the formulas.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This case is a continuation of   US PAT 10253303. Claims 1-20 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over  claims 1-8 of US PAT 10253303 and later is con of  US PAT 10253303, later is DIV of  US PAT 10100287 and con of  US PAT 9803178 and claims 1-19 of US PAT 9422531 and  US PAT 9139819.  US PAT 10253303. Claims 1-20 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over  claims 1-8 of US PAT 10253303 and of  US PAT 10253303, later is DIV of  US PAT 10100287 and con of  US PAT 9803178 and claims 1-19 of US PAT 9422531 and  US PAT 9139819.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-20 herein and claims 1-8  of the Patent US PAT 10253303 are both directed to  nucleic acid encoding ketoreductase  polypeptide  variants comprising variants of SEQ ID NO: 4, vector, host cell and method of making polypeptide host cell. 


This case is a continuation of US PAT 10253303. Claims 1-20 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over  claims of US PAT 10253303 and that of  1-8 US PAT 10253303,   claims of US PAT 10100287 and  claims 1-20   US PAT 9803178 and claims 1-19 of US PAT 9422531 and  claims of US PAT 9139819 and claims 1-19 of US PAT 9422531.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-20 herein and claims 1-19  of the Patent 9422531 are both directed to ketoreductase  polypeptide  variants comprising variants of SEQ ID NO: 4, vector, host cell and method of making polypeptide host cell of US PAT 10253303. 
The portion of the specification of the  US PAT 10253303, US PAT 10253303, US PAT 10100287 US PAT 9803178 US PAT 9422531 and  US PAT 9139819 that supports the recited teach recited polynucleotide encoding  polypeptide thereby  would anticipate claimed polynucleotide encoding  ketoreductase  polypeptide  variants comprising variants of SEQ ID NO: 4  polynucleotide encoding polypeptide of claims 1-20 herein. 
A Terminal Disclaimer  for the above patents US PAT 10851351,  US PAT 10253303, US PAT 10100287 US PAT 9803178 US PAT 9422531 and  US PAT 9139819 would overcome the rejections
Conclusion
Claims 1-20 are rejected, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652